DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-8) in the reply filed on 8/13/2021 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, it is unclear whether the ultrasound probe is meant to be within the scope of the claimed invention. Although the claim recites that the ultrasound probe is connected to one of the probe ports (“one of the probe ports to which the ultrasound probe is connected”), this recitation is within the context of functional language of the processing circuitry.
In accordance with compact prosecution practice (see MPEP 2173.06), the probe is being construed as indirectly being within the scope of the claimed invention because the claimed invention comprises a plurality of probe ports and one of the probe ports has the ultrasound probe connected therewith.

Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Petersen et al., US 2004/0002435 A1 is cited as prior art closest to the invention as claimed and disclosed. 
Petersen teaches an ultrasound diagnostic apparatus (14 and 16, Fig. 1) comprising:
a plurality of probe ports (connector 32, Fig. 1; “a separate connector 32 is provided for different probes 18, 20. […] multiple connectors 32 are provided with relay or solid-state switching into the common receive circuit 14 to provide rapid access to a selection of transducers” ¶ [0033]) to which an ultrasound probe (18, Fig. 1) including transmission circuitry to drive transducers that generate ultrasound (“By placing transmit or receive circuitry within the probe and providing multiplexing, the number of cables 22 or channels from the probe 18 to the base unit 12 are minimized” ¶ [0055]) is connectible (“Each individual connector 32 may accept either multiplexed transducers 18 or conventional transducers 20” ¶ [0033]); and
processing circuitry (50, 52, 28 Fig. 1) that generates a control (probe clock signal).
Petersen teaches at ¶ [0047]:
[0047] One or both of multiplexing or processing of the receive signals is adapted in response to the analysis of the test signal. For example, the operation of the multiplexer 26 is adapted to the operation of the analog-to-digital converter 44 by synchronizing clock signals. The analysis processor 50 selects a selectable delay 52 for phasing the clock signal provided to the multiplexer 26 in reference to the analog digital converter 44. Fixed delays in clocking circuitry, variable delays due to clock signal path lengths, multiplexer circuit delays, multiplex signal path length, group delays and amplifiers and digitization of delays cause misalignment, resulting in mixing signals from different elements 24 by the analog-to-digital converter 44. These misalignments may vary as a function of the probe 18, the receive circuit configuration, time, temperature and processes. The analysis processor 50 determines the beginning of each frame by detecting a known pattern or the test signal. Using the selectable delay 52, the phase of the clocking signals applied to the analog-to-digital converter 44 and the multiplexer 26 are synchronized. In alternative embodiments, the analog-to-digital converter clock signal is phased relative to the clock signal provided to the multiplexer 26, or a group or subgroup of receive circuits 14 are used to determine the phase of a clock signal common to more than one multiplexer 26 relative to another clock signal common to more than one analog-to-digital converter 44. The adaptive clock adjustments simplify the multiplexing control circuitry and interface between the receive circuit 14 and the probe 18. One clock line or cable 22 is provided without additional and separate phasing information. In alternative embodiments, separate clock and phasing signals are provided to the probe controls 28.


The following references are also cited but are not any more relevant than Petersen:
Lee et al., US 20160238563 A1.
Jumatsu, US 20170071570 A1
Shin et al., US 2009/0069690 A1
Freiburger, US 2005/0203404 A1
Randall et al., US 2008/0110261 A1
Kuroiwa et al., US 2014/0171802 A1
Kim, US 2017/0150944 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793